

EXHIBIT 10.8

STOCK PLEDGE AGREEMENT
 
This Stock Pledge Agreement (this “Agreement”) is dated as of September 16, 2005
by and between Acura Pharmaceuticals, Inc., a New York corporation (the
“Pledgor”), and Galen Partners III, L.P., a Delaware limited partnership, acting
in its capacity as agent for the Lenders, as hereinafter defined (the “Agent”),
for the benefit of the Lenders.
 
PRELIMINARY STATEMENTS
 
The Pledgor has entered into a Loan Agreement of even date herewith (as the same
may be amended, modified, supplemented or restated from time to time, the “Loan
Agreement;” terms which are capitalized in this Agreement and not otherwise
defined shall have the meanings ascribed to them in the Loan Agreement) with the
Lenders party thereto (the “Lenders”). It is a condition precedent to the
effectiveness of the Loan Agreement that the Pledgor shall have executed this
Agreement and made the pledges referred to herein in favor of the Agent, for the
ratable benefit of the Lenders, as contemplated hereby.
 
AGREEMENT
 
In consideration of the premises and to induce the Lenders to enter into the
Loan Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Pledgor hereby agrees with the
Agent as follows:
 
ARTICLE 1
 
PLEDGE OF PLEDGED STOCK
 
1.1 DEFINITIONS; INTERPRETATION OF AGREEMENT
 
Unless the context otherwise requires, all terms not defined herein or in the
Loan Agreement shall have the meaning set forth in the New York Uniform
Commercial Code (the “Code”). Acceptance of or acquiescence in a course of
performance rendered under this Agreement shall not be relevant in determining
the meaning of this Agreement even though the accepting or acquiescing party had
knowledge of the nature of the performance and opportunity for objection.
 
1.2 PLEDGE OF THE PLEDGED STOCK; POWER OF ATTORNEY
 
(a) As security for the prompt payment and performance when due of the
obligations now or hereafter owing by the Pledgor to the Lenders under the Loan
Agreement, the Notes, the other Transaction Documents and under the agreements,
documents and instruments delivered by the Pledgor pursuant thereto or in
connection therewith (collectively, the “Obligations”), the Pledgor hereby
pledges to the Agent, for the ratable benefit of the Lenders, and grants to the
Agent, for the ratable benefit of the Lenders, a lien on and security interest
having priority over any and all other security interests, in the following
(collectively the “Pledged Collateral”): (i) all of the issued and outstanding
shares of common stock of Acura Pharmaceutical Technologies, Inc. (“APT”), and
Axiom Pharmaceutical Corporation (“Axiom” and, together with APT, the
“Subsidiaries”), which shares are more particularly described on Schedule A
attached hereto (the “Pledged Stock”), (ii) all additional shares of common
stock at any time issued to the Pledgor by APT or Axiom, (iii) the certificates
evidencing all Pledged Collateral, (iv) subject to Section 1.6 hereof, all
dividends, cash, securities, investment property, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Stock and such shares and securities,
and (v) all proceeds of any and all Pledged Collateral (including, without
limitation, proceeds constituting any property of the types described above).
The Pledgor shall deliver to the Agent original stock certificates for all of
the Pledged Stock, each accompanied by an undated stock power executed in blank
by the Pledgor.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Agent shall have no obligation with respect to the Pledged Collateral or
any other property held or received by it hereunder except to use reasonable
care in the custody thereof. The Agent may hold the Pledged Collateral in the
form in which it is received by it.
 
(c) The Pledgor, to the fullest extent permitted by law, hereby constitutes and
irrevocably appoints the Agent (and any officer or agent of the Agent, with full
power of substitution and revocation) as the Pledgor’s true and lawful
attorney-in-fact, in the Pledgor’s stead and in the name of the Pledgor or in
the name of the Agent, to transfer, upon the occurrence and during the
continuance of an Event of Default or at any time the Agent, based on all the
facts and circumstances then existing, and in the exercise of its commercially
reasonable credit judgment, believes, and has so notified the Pledgor in
writing, that, in connection with the Loan Agreement and the agreements,
documents and instruments delivered by the Pledgor pursuant thereto or in
connection therewith, fraud has occurred with respect to the Pledgor or any
other Person controlling, controlled by, or under common control with the
Pledgor which has a material adverse effect on the operations or condition
(financial or otherwise) of the Pledgor and its subsidiaries, taken as a whole
(a “Fraud”), the Pledged Collateral on the books of APT and Axiom, as
applicable, in whole or in part, to the name of the Agent or such other Person
or Persons as the Agent may designate and, upon the occurrence and during the
continuance of an Event of Default or at any time the Agent, based on all the
facts and circumstances then existing, and in the exercise of its commercially
reasonable credit judgment, believes, and has so notified the Pledgor in
writing, that Fraud has occurred, to take all such other and further actions as
the Pledgor could have taken with respect to the Pledged Collateral which the
Agent in its reasonable judgment determines to be necessary or appropriate to
accomplish the purposes of this Agreement.
 
(d) The powers of attorney granted pursuant to this Agreement and all authority
hereby conferred are granted and conferred solely to protect the Agent’s
interests in the Pledged Collateral and shall not impose any duty upon the
attorney-in-fact to exercise such powers. Such powers of attorney shall be
irrevocable prior to the payment in full of the Obligations and shall not be
terminated prior thereto or affected by any act of the Pledgor or other Persons
or by operation of law. The foregoing power of attorney, being coupled with an
interest, is irrevocable so long as any Obligation remains outstanding.
 
(e) Except to the extent that the Agent releases its pledge of any of the
Pledged Collateral, each Person who shall be a transferee of the beneficial
ownership of any of the Pledged Collateral shall be deemed to have irrevocably
appointed the Agent, with full power of substitution and revocation, as such
Person’s true and lawful attorney-in-fact in such Person’s name and otherwise to
do any and all acts herein permitted and to exercise any and all powers herein
conferred; provided, however, that no Person shall exercise any such power of
attorney unless an Event of Default shall have occurred and be continuing, and
subject to the terms of the Loan Agreement regarding the exercise of remedies
upon an Event of Default, or from and after such time as such Person has
notified the Pledgor in writing that based on all the facts and circumstances
then existing, and in the exercise of its commercially reasonable judgment, such
Person believes that Fraud has occurred.
 
 
2

--------------------------------------------------------------------------------

 
1.3 RIGHTS OF PLEDGOR; VOTING
 
(a) During the term of this Agreement, and so long as the Pledgor has not
received a Voting Notice (as defined below) from the Agent following (i) the
occurrence and during the continuance of an Event of Default, and subject to the
terms of the Loan Agreement regarding the exercise of remedies upon an Event of
Default, or (ii) from and after such time as the Agent determines that based on
all the facts and circumstances then existing, and in the exercise of its
commercially reasonable judgment, the Agent believes that Fraud has occurred,
the Pledgor shall have the right to vote any of the Pledged Collateral in all
corporate matters except those which would contravene this Agreement, the Loan
Agreement or any of the agreements, documents and instruments delivered by the
Pledgor and each Subsidiary pursuant thereto unless the Agent consents in
writing thereto.
 
(b) Upon the occurrence and during the continuance of an Event of Default, and
subject to the terms of the Loan Agreement regarding the exercise of remedies
upon an Event of Default, or from or from and after such time as the Agent has
notified the Pledgor in writing that based on all the facts and circumstances
then existing, and in the exercise of its commercially reasonable judgment,
Agent believes that Fraud has occurred, the Pledgor shall give the Agent at
least fifteen (15) days’ prior notice of (i) any meeting of stockholders of any
of the Subsidiaries or any meeting of directors of any of the Subsidiaries
convened for any purpose and (ii) any written consent which the Pledgor proposes
to execute as the stockholder of any of the Subsidiaries or which any of the
representatives of the Pledgor proposes to execute as a director of any of the
Subsidiaries. During the continuance of an Event of Default, and subject to the
terms of the Loan Agreement regarding the exercise of remedies upon an Event of
Default, or from and after such time as the Agent determines that based on all
the facts and circumstances then existing, and in the exercise of its
commercially reasonable judgment, the Agent believes that Fraud has occurred,
the Pledgor hereby authorizes the Agent to send its agents and representatives
to any such meeting of stockholders or directors of any of the Subsidiaries that
the Agent wishes to attend, and agrees to take such steps as may be necessary to
confirm and effectuate such authority, including, without limitation, causing
such Subsidiary to give reasonable prior written notice to the Agent of the time
and place of any such meeting and the principal actions to be taken thereat.
 
(c) Notwithstanding the occurrence of an Event of Default, and subject to the
terms of the Loan Agreement regarding the exercise of remedies upon an Event of
Default, or the determination by the Agent that based on all the facts and
circumstances then existing, and in the exercise of its commercially reasonable
judgment, the Agent believes that Fraud has occurred, the Pledgor may continue
to exercise the voting rights of the Pledgor as herein described (and subject to
the limitations herein) except to the extent that the Agent elects to exercise
voting power (as determined by it in its sole discretion) by providing written
notice to the Pledgor at any time during the continuance of an Event of Default
or from and after such time as the Agent has determined that based on all the
facts and circumstances then existing, and in the exercise of its commercially
reasonable judgment, the Agent believes that Fraud has occurred (a “Voting
Notice”), whereupon the Agent shall have the exclusive right during the
continuance of an Event of Default or from and after the Agent’s determination
of Fraud to exercise such rights to the extent specified in such Voting Notice,
and the Pledgor shall take all such steps as may be necessary to effectuate such
rights until the Agent notifies the Pledgor in writing of the release of such
rights. Once any such Event of Default has been cured or waived and such cure or
waiver is confirmed by the Agent to the Pledgor in writing, any relevant Voting
Notice shall be deemed to be rescinded.
 
 
3

--------------------------------------------------------------------------------

 
1.4 NO RESTRICTIONS ON TRANSFER
 
The Pledgor warrants and represents that except as otherwise provided in (i) the
Watson Stock Pledge Agreement dated March 29, 2000 executed by the Pledgor to
secure the Senior Note (as amended, the “Watson Stock Pledge Agreement”) and
(ii) the Stock Pledge Agreement dated as of June 22, 2005 executed by the
Pledgor to secure a certain bridge loan (the “Bridge Loan”) extended pursuant to
the terms of that certain Loan Agreement, dated as of June 22, 2005 (the “Bridge
Loan Stock Pledge Agreement”), there are no restrictions on the transfer of the
Pledged Stock (except for such restrictions imposed by operation of law), that
there are no options, warrants or rights pertaining thereto, and that the
Pledgor has the right to transfer the Pledged Stock free of any encumbrances and
without the consent of the creditors of the Pledgor or the consent of any of the
Subsidiaries or any other Person or any governmental agency whatsoever.
 
1.5 NO TRANSFER OF LIENS; ADDITIONAL SECURITIES
 
The Pledgor agrees that it will not sell, transfer or convey any interest in, or
suffer or permit any lien or encumbrance to be created upon or with respect to,
any of the Pledged Collateral during the term of this Agreement, except to or in
favor of the Agent, or as agreed to in writing in advance by the Agent in
accordance with the terms of the Loan Agreement. The Pledgor shall not cause,
suffer or permit any Subsidiary to issue any common or preferred stock, or any
other equity security or any other instruments convertible into equity
securities, to any Person, unless the Agent otherwise consents in writing (which
consent may be withheld in the Agent’s reasonable credit judgment).
 
1.6 ADJUSTMENTS OF CAPITAL STOCK; PAYMENT AND APPLICATION OF DIVIDENDS
 
Subject to the Loan Agreement, in the event that during the term of this
Agreement any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of any Subsidiary or if any other or
additional shares of stock of any Subsidiary are issued to the Pledgor, all new,
substituted and additional shares or other securities issued by reason of any
such change or acquisition shall immediately be delivered by the Pledgor to the
Agent and shall be deemed to be part of the Pledged Collateral under the terms
of this Agreement in the same manner as the shares of capital stock originally
pledged hereunder. Subject to the Loan Agreement, upon the occurrence and during
the continuance of an Event of Default and subject to the terms of the Loan
Agreement regarding the exercise of remedies upon an Event of Default, or from
and after such time as the Agent determines that based on all the facts and
circumstances then existing, and in the exercise of its commercially reasonable
judgment, the Agent believes that Fraud has occurred, all cash dividends
received by or payable to the Pledgor in respect of the Pledged Collateral,
including any additional shares of stock or investment property received by the
Pledgor as a result of the Pledgor’s record ownership of the Pledged Stock,
shall immediately be delivered by the Pledgor to the Agent, to be held by the
Agent as Pledged Collateral hereunder or to be applied by the Agent against the
Obligations. Upon the occurrence and during the continuance of an Event of
Default and subject to the terms of the Loan Agreement regarding the exercise of
remedies upon an Event of Default, or from and after such time as the Agent
determines that based on all the facts and circumstances then existing, and in
the exercise of its commercially reasonable judgment, the Agent believes that
Fraud has occurred, the Pledgor will not demand and will not be entitled to
receive, any cash dividends or other income, interest or property in or with
respect to the Pledged Collateral, and if the Pledgor receives any of the same,
the Pledgor shall immediately deliver it to the Agent to be held by it and
applied as provided in the preceding sentence.
 
 
4

--------------------------------------------------------------------------------

 
1.7 WARRANTS AND OPTIONS
 
In the event that during the term of this Agreement subscription warrants or
other rights or options shall be issued to the Pledgor in connection with the
Pledged Collateral, all such stock warrants, rights and options shall forthwith
be assigned to the Agent by the Pledgor, and such stock warrants, rights and
options shall be, and, if exercised by the Pledgor, all new stock issued
pursuant thereto shall be, pledged by the Pledgor to the Agent to be held as,
and shall be deemed to be part of, the Pledged Collateral under the terms of
this Agreement in the same manner as the shares of capital stock originally
pledged hereunder.
 
1.8 RETURN OF PLEDGED COLLATERAL UPON TERMINATION
 
Upon the termination of the Loan Agreement and the indefeasible payment in full
in cash of the Obligations and all other amounts payable under this Agreement,
the Agent shall cause to be transferred or returned to the Pledgor all of the
stock pledged by the Pledgor herein and any money, property and rights received
by the Agent pursuant hereto, to the extent the Agent has not taken, sold or
otherwise realized upon the same as permitted hereunder, together with all other
documents reasonably required by the Pledgor to evidence termination of the
pledge contemplated hereby.
 
ARTICLE 2 
 
EVENTS OF DEFAULT; REMEDIES
 
2.1 RIGHTS OF AGENT UPON DEFAULT
 
Upon the occurrence and during the continuance of any Event of Default and
subject to the terms of the Loan Agreement regarding the exercise of remedies
upon an Event of Default, or from and after such time as the Agent determines
that based on all the facts and circumstances then existing, and in the exercise
of its commercially reasonable judgment, the Agent believes that Fraud has
occurred, the Agent shall have and at any time may exercise with respect to the
Pledged Collateral, the proceeds thereof, and any other property or money held
by the Agent hereunder, all rights and remedies available to it under law,
including, without limitation, those given, allowed or permitted to a secured
party by or under the Code, and all rights and remedies provided for herein and
in the Loan Agreement.
 
 
5

--------------------------------------------------------------------------------

 
2.2 DISPOSITION OF PLEDGED STOCK
 
(a) Without limiting the foregoing, in the event that the Agent elects to sell
the Pledged Stock (such term including, for purposes of this Section 2.2, the
Pledged Stock and all other shares of stock or securities at any time forming
part of the Pledged Collateral), the Agent shall have the power and right in
connection with any such sale, exercisable at its option and in its absolute
discretion, to sell, assign, and deliver the whole or any part of the Pledged
Stock or any additions thereto at a private or public sale for cash, on credit
or for future delivery and at such price as the Agent deems to be satisfactory.
Any such disposition which shall be made by private sale or other private
proceeding shall be made upon not less than ten (10) days’ prior written notice
to Pledgor specifying the date and time at which such disposition is to be made.
Notice of any public sale shall be sufficient if it describes the Pledged
Collateral to be sold in general terms, and is published at least once in The
New York Times not less than ten (10) days prior to the date of sale. If The New
York Times is not then being published, publication may be made in lieu thereof
in any newspaper then being circulated in the City of New York, New York, as the
Agent may elect. If any notice of a proposed sale or other disposition of
Pledged Collateral shall be required by law, such notice shall be deemed
reasonable and proper if mailed, postage prepaid, to the Pledgor at its address
set forth in Section 5.5 hereof or such other address as the Pledgor may have,
in writing, provided to the Agent. The Agent may, if it deems it reasonable,
postpone or adjourn any sale of any collateral from time to time by an
announcement at the time and place of the sale to be so postponed or adjourned
without being required to give a new notice of sale.
 
(b) Because federal and state securities laws may restrict the methods of
disposition of the Pledged Stock which are readily available to the Agent, and
specifically because a public sale thereof may be impossible or impracticable by
reason of certain restrictions under the Securities Act or under applicable
“blue sky” or other state securities laws as now or hereafter in effect, the
Pledgor agrees that the Agent may from time to time attempt to sell the Pledged
Stock by means of a private placement restricting the offering or sale to a
limited number of prospective purchasers who meet suitability standards the
Agent deems appropriate and who agree that they are purchasing for their own
accounts for investment and not with a view to distribution, and the Agent’s
acceptance of the highest offer obtained therefrom shall be deemed to be a
commercially reasonable disposition of the Pledged Stock. To the extent
permitted by law, the Agent or its assigns may purchase all or any part of the
Pledged Stock and any purchaser thereof shall thereafter hold the same
absolutely free from any right or claim of any kind. To the fullest extent
permitted by law, the Agent shall not be obligated to make any such sale
pursuant to notice and may, without notice or publication, adjourn any public or
private sale by announcement at the time and place fixed for the sale, and such
sale may be held at any time or place to which the same may be adjourned. If any
of the Pledged Stock is sold by the Agent upon credit or for future delivery,
the Agent shall not be liable for the failure of the purchaser to pay for same
and, in such event, the Agent may resell such Pledged Stock and the Pledgor
shall continue to be liable to the Agent for the full amount of the Obligations
to the extent the Agent does not receive full and final payment in cash
therefor.
 
 
6

--------------------------------------------------------------------------------

 
(c) Except as otherwise provided in the Loan Agreement or by applicable law, the
Agent shall have the sole right to determine the order in which Obligations
shall be deemed discharged by the application of the proceeds of Pledged Stock
or any other property or money held hereunder or any amount realized thereon.
 
ARTICLE 3 
 
REPRESENTATIONS AND WARRANTIES
 
The Pledgor represents and warrants to the Agent that:
 
3.1 CAPITALIZATION; GOOD TITLE
 
(a) All shares of Pledged Stock are fully paid, duly and properly issued,
nonassessable and owned by the Pledgor free and clear of any lien or encumbrance
of any kind whatsoever, excepting those herein granted to the Agent hereunder
and in connection with the Bridge Loan Agreement, and those granted to the
holders of the Senior Note. The Pledged Stock constitutes all of the outstanding
securities of any class or kind of all of the Subsidiaries.
 
(b) Except in the case of the liens granted to the holders of the Senior Note
and the Bridge Loan lenders, no effective financing statement or other
instrument similar in effect covering all or any part of the Pledged Collateral
is on file in any recording office.
 
3.2 VALID SECURITY INTEREST
 
The pledge of the Pledged Collateral pursuant to this Agreement creates a valid
and perfected first-priority security interest, securing the payment of the
Obligations, and all filings and other actions necessary or desirable to perfect
and protect such security interest having been duly made or taken.
 
3.3 CONSENTS
 
Except for the consent of the holders of the Senior Note, the holders of the
Series A Preferred and the Bridge Loan lenders, no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (a) the pledge by the Pledgor of the Pledged
Collateral pursuant to this Agreement, the grant by the Pledgor of the
assignment or security interest granted hereby or the execution, delivery or
performance of this Agreement by the Pledgor, (b) the perfection of or exercise
by the Agent of its rights and remedies provided for in this Agreement, or (c)
the exercise by the Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Agreement (except as may be required in connection with a judicial foreclosure,
if applicable, or the disposition of the Pledged Stock by laws affecting the
offering and sale of securities generally).
 
 
7

--------------------------------------------------------------------------------

 
3.4 AUTHORIZATION; ENFORCEABILITY
 
The Pledgor has full right, power and authority to enter into this Agreement and
to grant the security interest in the Pledged Collateral made hereby, and this
Agreement constitutes the legal, valid and binding obligation of the Pledgor
enforceable against the Pledgor in accordance with its terms, except as the
enforceability thereof may be (a) limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally, and (b) subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
3.5 NO CONFLICT
 
The execution, delivery and performance by the Pledgor of this Agreement will
not result in any violation, conflict with, or result in a breach of any of the
terms of, or constitute a default under, any agreements, contracts, court orders
or consent decrees, the Certificate of Incorporation or the By-laws, as amended,
of the Pledgor.
 
ARTICLE 4
 
INDEMNITY AND EXPENSES
 
4.1 INDEMNITY
 
The Pledgor agrees to and hereby indemnifies the Agent and each of the Lenders
from and against any and all Losses arising out of, or in connection with, or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement) unless resulting from or arising out of the gross negligence or
willful misconduct of the Agent or such Lender.
 
4.2 EXPENSES
 
The Pledgor agrees promptly upon the Agent’s or such Lender’s demand to pay or
reimburse the Agent or such Lender for all reasonable expenses (including,
without limitation, reasonable fees and disbursements of counsel) incurred by
the Agent or such Lender in connection with (a) any modification or amendment to
or waiver of any provision of this Agreement requested by the Pledgor, (b) the
custody or preservation of the Pledged Collateral, (c) any actual or attempted
sale or exchange of, or any enforcement, collection, compromise or settlement
respecting, the Pledged Collateral or any other property or money held hereunder
or any other action taken by the Agent or such Lender hereunder reasonably
necessary to enforce its rights, whether directly or as attorney-in-fact
pursuant to the power of attorney herein conferred, or (d) the failure by the
Pledgor to perform or observe any of the provisions hereof. All such expenses
shall be deemed a part of the Obligations for all purposes of this Agreement and
the Agent may apply the Pledged Collateral or any other property or money held
hereunder to payment of or reimbursement for such expenses after notice and
demand to the Pledgor.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE 5
 
MISCELLANEOUS
 
5.1 AGENT MAY PERFORM
 
If the Pledgor fails to perform any representation, warranty, covenant or
agreement required to be performed by it contained herein, the Agent may, but
shall not be obligated to, perform, or cause performance of, such
representation, warranty, covenant or agreement, and the out-of-pocket expenses
of the Agent incurred in connection therewith shall be payable by the Pledgor.
 
5.2 WAIVERS AND AMENDMENT
 
The rights and remedies given hereby are in addition to all others however
arising, but it is not intended that any right or remedy be exercised in any
jurisdiction in which such exercise would be prohibited by law. No action,
failure to act or knowledge of the Agent shall be deemed to constitute a waiver
of any power, right or remedy hereunder, nor shall any single or partial
exercise thereof preclude any further exercise thereof or the exercise of any
other power, right or remedy. Any right or power of the Agent hereunder in
respect of the Pledged Collateral and any other property or money held hereunder
may at the option of the Agent be exercised as to all or any part of the same
and the term the “Pledged Collateral” wherever used herein, unless the context
clearly requires otherwise, shall be deemed to mean (and shall be read as) “the
Pledged Collateral and any other property or money held hereunder or any part
thereof.” This Agreement shall not be amended nor shall any right hereunder be
deemed waived except by a written agreement expressly setting forth the
amendment or waiver and signed by the Agent.
 
5.3 CONTINUING SECURITY INTEREST; ASSIGNMENTS OF SECURED DEBT
 
This Agreement shall create a continuing security interest having priority over
any and all security interests in the Pledged Collateral and shall (a) remain in
full force and effect, (b) be binding upon the Pledgor, and the Pledgor’s
successors and assigns, and upon each of the Subsidiaries, and their successors
and assigns, and (c) inure, together with the rights and remedies of the Agent
and the Lenders hereunder, to the benefit of the Agent, its successors and
permitted assigns. Without limiting the generality of the foregoing clause (c),
the Agent may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement to any other Person, to the extent and in the
manner provided in the Loan Agreement and such other Person shall thereupon
become vested with all the benefits in respect hereof granted to the Agent
herein; the Agent shall, however, retain all of its rights and powers with
respect to any part of the Pledged Collateral not transferred. Any agent or
nominee of the Agent shall have the benefit of this Agreement as if named herein
and may exercise all the rights and powers given to the Agent hereunder.
 
5.4 GOVERNING LAW; CONSENT TO JURISDICTION
 
(a) This Agreement and the rights of the parties hereunder shall be governed in
all respects by the laws of the State of New York wherein the terms of this
Agreement were negotiated, excluding to the greatest extent permitted by law any
rule of law that would cause the application of the laws of any jurisdiction
other than the State of New York.
 
 
9

--------------------------------------------------------------------------------

 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or United States Federal court sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising our of or
relating to this Agreement or any of the other Transaction Documents to which it
is a party, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the fullest extent permitted by law, in such United
States Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the right that any party may otherwise have to bring
any action or proceeding relating to this Agreement or any of the other
Transaction Documents in the courts of any other jurisdiction.
 
(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or in relation to this Agreement or any other Transaction
Document to which it is a party in any such New York State or United States
Federal court sitting in New York City. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
5.5 NOTICES
 
All notices hereunder shall be in writing (except only as otherwise provided in
Section 5.2) and shall be conclusively deemed to have been received and shall be
effective (a) on the day on which delivered if delivered personally (including
delivery by courier or overnight mail providing evidence of delivery), or
transmitted by telex or telegram or telecopier with transmission confirmed, or
(b) five (5) days after the date on which the same is deposited in the United
States mail (certified or registered if required under Section 5.4), with
postage prepaid and properly addressed, and any notice mailed shall be
addressed:
 
(a) in the case of the Pledgor, to:
 
Acura Pharmaceuticals, Inc.
616 N. North Court, Suite 120
Palatine, Illinois 60067
Telecopier No.: (847) 705-5399


with copies to:


St. John & Wayne
2 Penn Plaza East
Newark, New Jersey 07105
Attention: John P. Reilly, Esq.
Telephone No.: (973) 491-3600
Telecopier No.: (973) 491-3555


 
10

--------------------------------------------------------------------------------

 
(b) in the case of the Agent, to:
 
Galen Partners III, L.P.
610 Fifth Avenue, Fifth Floor
New York, NY 10020
Telecopier No.: (212) 218-4999
Attention: Bruce F. Wesson
with a copies to:


Blank Rome, LLP
Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention: George N. Abrahams, Esq.
Telephone No.: (212) 885-5207
Telecopier No.: (917) 332-3763


or at such other address as the party giving such notice shall have been advised
of in writing for such purpose by the party to whom or to which the same is
directed.
 
5.6 SEVERABILITY; ENTIRE AGREEMENT
 
(a) If any provision of this Agreement shall be invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality or enforceability of
any such provision in any other jurisdiction shall not be affected or impaired,
and to the extent any provision is held invalid, illegal or unenforceable, then
such provision shall be deemed severable from, and shall in no way affect the
validity or enforceability of the remaining provisions of this Agreement.
 
(b) This Agreement, together with the other Transaction Documents, constitutes
the entire agreement of the Pledgor and replaces any other or prior agreements
or undertakings, with respect to the subject matter hereof, and there are no
other agreements or undertakings, oral or written, respecting such subject
matter which are intended to have any force or effect after the execution
hereof.
 
5.7 SUCCESSORS AND ASSIGNS; HEADINGS
 
This Agreement shall be binding upon and shall inure to the benefit of the
Pledgor and the Agent and their respective successors and permitted assigns.
Section headings used herein are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.
 
5.8 COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, including by
facsimile copy, each executed counterpart constituting an original but all
counterparts together constituting only one instrument.
 


 
11

--------------------------------------------------------------------------------

 
5.9 FURTHER ASSURANCES
 
Pledgor shall execute, in a proper and timely manner, at or after the date
hereof, such additional documents and instruments as may be reasonably requested
by the Agent in connection with the consummation or confirmation of the
transactions contemplated by this Agreement.
 
5.10 NO ASSIGNMENT
 
This Agreement may not be assigned by the Pledgor without the prior express
written consent of the Agent.
 
5.11 WAIVERS OF JURY TRIAL
 
THE PLEDGOR AND, BY ITS ACCEPTANCE HEREOF, THE AGENT HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY
TRANSACTION DOCUMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
5.12 WAIVERS OF CONSEQUENTIAL DAMAGES
 
NEITHER THE PLEDGOR, THE AGENT OR ANY LENDER, NOR ANY EMPLOYEE, AGENT OR
ATTORNEY OF ANY OF THEM, SHALL BE LIABLE TO THE OTHER FOR CONSEQUENTIAL DAMAGES
ARISING FROM ANY BREACH OF CONTRACT, TORT OR OTHER WRONG RELATING TO THIS
AGREEMENT OR THE ESTABLISHMENT, ADMINISTRATION OR COLLECTION OF THE OBLIGATIONS,
EXCEPT FOR BAD FAITH.
 
5.13 LIMITATION OF LIABILITY
 
THE AGENT AND THE LENDERS SHALL NOT HAVE ANY LIABILITY TO THE PLEDGOR (WHETHER
SOUNDING IN TORT, CONTRACT, OR OTHERWISE) FOR LOSSES SUFFERED BY THE PLEDGOR IN
CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR
RELATIONSHIPS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED BY A FINAL AND
NONAPPEALABLE JUDGMENT OR COURT ORDER BINDING ON THE AGENT OR LENDER, AS
APPLICABLE, THAT THE LOSSES WERE THE RESULT OF ACTS OR OMISSIONS CONSTITUTING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 
[SIGNATURE PAGE TO FOLLOW]
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor has caused this Stock Pledge Agreement to be
executed by its duly authorized officer as of the date first written above.
 

    ACURA PHARMACEUTICALS, INC.             By:
/s/ Andrew D. Reddick                                        
     
Name: Andrew D. Reddick
Title: President and Chief Executive Officer
        Accepted and Agreed to:           GALEN PARTNERS III, L.P.
on behalf of itself and as Agent
By: Claudius, L.L.C, General Partner
610 Fifth Avenue, 5th Fl.
New York, New York 10019
            By: /s/ Srini Conjeevaram                                          
        
Name: Srini Conjeevaram, its General Partner
   

 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE A




Designation and Number of
shares of capital stock owned by Pledgor






 
 
Issuer
 
 
 Certificate No.
 
 
Designation
 
Number of Shares
 
Acura Pharmaceutical Technologies, Inc.
 
1
 
Common Stock, $.01 par value
 
100
 
Axiom Pharmaceutical Corporation
 
1
 
Common Stock, $.01 par value
 
100







 
 

--------------------------------------------------------------------------------

 









